DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Curtiss Dosier, Reg. #46,670 on 5/20/21.

The application has been amended as follows: 
Claim 1 has been amended as follows:
1.         (Currently Amended) A support apparatus for a breathing assistance apparatus comprising:
a base comprising a top surface and a connection element; 
an upstanding component comprising:
a first end removably coupled to the base;
a second end opposite the first end; and
a mounting portion located proximate to the first end of the upstanding component, wherein the mounting portion comprises an upper mount and a lower mount, wherein a spacing is provided between the base and the upper mount, and the 
a first part of a coupling mechanism configured to releasably couple the upper mount of the upstanding component with a second part of the coupling mechanism associated with the breathing assistance apparatus, the first part of the coupling mechanism comprising one of a receptacle or a projection, and the second part of the coupling mechanism comprising the other of the receptacle or the projectionthe at least two dimensions, wherein the receptacle comprises a front wall, a rear wall opposite the front wall, and two opposing side walls extending between the front wall and the rear wall, wherein the receptacle is configured to receive the projection by sliding the projection between the front wall, the rear wall, and the two opposing side walls.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a support for a breathing support apparatus as disclosed in the claims.

Scheper (US Pat. No. 7,644,901) teaches a support apparatus for breathing device (Figs. 1-5). Scheper teaches a base (36) with an upstanding component, a lower mount and an upper mount. However, the upper mount of Scheper is the top of the upstanding component and therefore is not proximal to the first end of the upstanding component. 
Thus as none of the prior art references disclose all of the structural and functional limitations of the claims, the application is in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MARGARET M LUARCA/Primary Examiner, Art Unit 3785